. In amatrimonial action, the defendant husband appeals from an order of the Supreme Court, Orange County, entered November 19, 1976, which, inter alia, found him guilty of contempt, imposed a fine of $250 and directed that he be confined to prison for a period not to exceed 30 days. Order affirmed, without costs or disbursements, upon the opinion of Mr. Justice Donohoe at Special Term. Appellant’s time to purge himself of the contempt is extended until 20 days after entry of the order to be made hereon. Hopkins, J. P., Margett, Shapiro and Suozzi, JJ., concur.